Citation Nr: 0927905	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  07 32 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a left ear fungal 
infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served from March 1943 to December 1945.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a) (2) 
(West 2002).

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the Remand portion of the 
decision below, and is remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDING OF FACT

The record does not contain a current diagnosis of a left ear 
fungal infection or residuals therefrom.


CONCLUSION OF LAW

A chronic left ear fungal infection was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  A letter dated in 
June 2006 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the 
veteran was notified of regulations pertinent to the 
establishment of an effective date and of the disability 
rating in the June 2006 letter.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

A June 2006 letter from the National Personnel Records Center 
(NPRC) indicated that the veteran's service treatment records 
were destroyed in the 1973 fire at that facility and could 
not be reconstructed.  In the RO's June 2006 letter, the 
veteran was informed that her service treatment records were 
lost in the 1973 NPRC fire, and asked that she complete a NA 
Form 13055, Request for Information Needed to Reconstruct 
Medical Data.  Notwithstanding the fact that the never 
returned this form to the RO, the NPRC provided all available 
Surgeon General's Office records, which the RO associated 
with the claims file.  Additionally, the veteran did not 
identify any VA medical treatment records or private medical 
records in response to the RO's June 2006 letter.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The veteran was also afforded a VA ear disease examination in 
May 2007.  38 C.F.R. § 3.159(c) (4).  There is no indication 
in the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 
1696, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In January 2001, the NPRC reported that the veteran's service 
treatment records and service personnel records were 
destroyed in the 1973 fire at that facility.  Although some 
Surgeon General's Office records were obtained by the NPRC, 
they show only that the veteran was treated for a 
gastrointestinal disorder, not for any type of infection of 
either ear.  However, her Department of Defense Form DD-214, 
Armed Forces of the United States Report of Transfer of 
Discharge (DD-214), reflects that she was a "combat nurse," 
and that she served in the Southwest Pacific area from June 
1943 to September 1945 at the 132nd General Hospital.  Based 
on this evidence, and lacking any evidence to show that she 
was not involved in combat situations, for VA purposes, the 
Board finds that she is a combat veteran under the provisions 
of 38 U.S.C.A. § 1154(a) (2008).  Moreover, her training in 
the medical field as a combat nurse makes her statements with 
respect to the medical conditions she has asserted 
particularly credible.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Accordingly, the veteran's testimony 
during her July 2008 Board hearing that she was repeatedly 
treated for fungal infections of both ears during service is 
competent evidence, especially in light of the absence of her 
service treatment records, of "inservice incurrence or 
aggravation of a disease or injury[.]"  Hickson, 12 Vet. 
App. at 253.

However, there is no evidence to show that a fungal infection 
of the left ear is currently diagnosed.  Id.  As noted above, 
the veteran did not identify any VA medical treatment records 
or private medical records in response to the RO's June 2006 
letter.  Thus, the May 2007 VA ear disease examination is the 
only evidence to show whether a fungal infection of the left 
ear currently exists, and the examination report concluded 
that there was "no active ear disease [] present," to 
include infection of the middle or inner ear.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that without a disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Although the requirement that a current disability 
be present is satisfied when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim, there is no evidence of a 
current disability now or at any time during the appeal 
period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007). 
For these reasons, service connection for a chronic left ear 
fungal infection is not warranted.

Because the evidence of record does not show a diagnosed left 
ear fungal infection or residuals therefrom, at any time 
during the appeal period, the preponderance of the evidence 
is against the veteran's claim for service connection.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left ear fungal infection is denied.


REMAND

In this case, the veteran asserts that her currently 
diagnosed bilateral hearing loss was the result of incidents 
in service.  Specifically, she has claimed that her bilateral 
hearing loss resulted at least in part from repeated fungal 
infections of the bilateral ears during her military service.   
Review of the May 2007 VA audiology examination report 
reveals that the sole medical opinion of record is inadequate 
for VA purposes, on two bases.  

The veteran reported during her May 2007 VA audiology 
examination that she was exposed to acoustic trauma twice 
during her 26 months of service in the South Pacific, during 
two separate air raids.  Additionally, she asserted that her 
hearing loss was due not to acoustic trauma, but to the 
repeated ear infections discussed in the decision above.  
However, during her July 2008 Board hearing, the veteran 
testified that her military duties as a psychiatric nurse 
required her to be "close enough to the firing lines that we 
could get the patients back from the firing lines within a 
half an hour or 45 minutes.  And we could hear the guns very, 
very plain as they were going off at that distance."  In 
light of the fact that the veteran's DD-214 shows she served 
at that location for 26 months, it is apparent that the VA 
examiner was unaware of the extent and duration of the 
veteran's noise exposure.  Thus, the May 2007 VA examiner did 
not have a full understanding of the veteran's medical 
history, to include her inservice exposure to acoustic 
trauma.

Moreover, at the time of the VA examination, the VA examiner 
made a diagnosis of bilateral sensorineural hearing loss.  
Sensorineural hearing loss is generally caused when damage 
results to the nerves of the ear from exposure to noise, and 
conductive hearing loss is generally the result of illness or 
injury to the external auditory canal or middle ear.  See 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 30th ed., p. 818; see 
also Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (noting 
that conductive hearing loss and sensorineural hearing loss 
are distinctly diagnosed diseases or injuries).  To that end, 
while noting that sensorineural hearing loss was not the type 
of hearing loss consistent with a fungal infection, as the 
veteran had claimed, the VA examiner failed to discuss 
whether the veteran's bilateral sensorineural hearing loss 
was related to her noise exposure in service.  Because the 
absence of this opinion makes the VA audiology examination 
inadequate for VA purposes, a new opinion must be obtained.  
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the issue of entitlement to service connection 
for bilateral hearing loss is remanded for the following 
actions:

1.  The RO must obtain a medical 
opinion to determine whether the 
veteran's bilateral sensorineural 
hearing loss is related to her military 
service.  The veteran's claims file and 
a copy of this Remand must be forwarded 
to, and reviewed by, a VA examiner of 
appropriate expertise.  Following a 
review of the claims file, to include 
the veteran's testimony with respect to 
the onset and duration of her hearing 
loss as noted in her July 2008 Board 
testimony and other documents, the 
examiner must determine whether the 
veteran's current bilateral 
sensorineural hearing loss is due 
wholly or in part to her military 
service.

Information contained in the veteran's 
DD-214, including her military 
occupational specialty, the previous VA 
audiological evaluations currently of 
record, the veteran's history of any 
inservice and postservice noise 
exposure, and any other pertinent 
clinical findings of record, must be 
taken into account.  A complete 
rationale must be provided for any 
opinion expressed.  The report prepared 
must be typed.  

2.  After completing the above actions, 
the issue of entitlement to service 
connection for bilateral hearing loss 
must be readjudicated.  If the benefit 
sought on appeal remains denied, a 
supplemental statement of the case must 
be provided to the veteran and her 
representative.  After the veteran and 
her representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

3.  THE VETERAN'S APPEAL IS ADVANCED ON 
THE DOCKET.  This claim must be 
afforded expeditious treatment.  All 
claims remanded by the Board or by the 
Court for additional development or 
other appropriate action must be 
handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


